[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                         FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                  ________________________  ELEVENTH CIRCUIT
                                                  FEBRUARY 13, 2007
                         No. 05-16146             THOMAS K. KAHN
                     Non-Argument Calendar             CLERK
                   ________________________

              D. C. Docket No. 99-00152-CR-01-JEC-1

UNITED STATES OF AMERICA,


                                           Plaintiff-Appellee,

                             versus

LORENZO SOTELO-CAMACHO,
a.k.a. Lorenzo Camacho,
a.k.a. Lorenzo Sotelo,

                                           Defendant-Appellant.


                   ________________________

                         No. 05-16158
                     Non-Argument Calendar
                  _________________________

              D.C. Docket No. 05-00040-CR-01-JEC-1

UNITED STATES OF AMERICA,
                                                        Plaintiff-Appellee,

                                       versus

LORENZO SOTELO-CAMACHO,


                                                         Defendant-Appellant.

                          __________________________

                   Appeals from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                (February 13, 2007)

Before BLACK, CARNES and MARCUS, Circuit Judges

PER CURIAM:

      Mary Erickson, appointed counsel for Lorenzo Sotelo-Camacho in this

direct criminal appeal, has filed a motion to withdraw from further representation

of the appellant supported by a brief prepared pursuant to Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and




                                          2
Sotelo-Camacho’s conviction, revocation of supervised release, and sentences are

AFFIRMED.




                                        3